                                            Case 2:19-cv-03059-MWF-JC Document 1 Filed 04/19/19 Page 1 of 12 Page ID #:1




                                            1   JOSEPH S. FISCHBACH (SBN 70830)
                                                Fischbach & Fischbach, ALC
                                            2   8665 Wilshire Blvd. Suite 400C
                                                Beverly Hills, California 90211
                                            3
                                                Telephone: (310) 278-4015
                                            4   Facsimile: (310) 278-2894
                                                Email: jsf2@fischbachlaw.com
                                            5   Attorneys for Plaintiffs
                                            6

                                            7

                                            8                    UNITED STATES DISTRICT COURT
                                            9                  CENTRAL DISTRICT OF CALIFORNIA
                                           10
                                              SUPERAMA CORPORATION,              )   Case No. :
FISCHBACH & FISCHBACH, A LAW CORPORATION




                                           11 INC. A NEVADA                      )
                                           12 CORPORATION QUALIFIED                  COMPLAINT FOR:
      BEVERLY HILLS, CALIFORNIA 90211




                                                                                 )
       8665 WILSHIRE BLVD. SUITE 400C




                                              AND DOING BUSINESS IN              )
                                           13 CALIFORNIA AS U.S.A. SUMO,         )   1. COPYRIGHT INFRINGEMENT
                                                                                 )   2. INDIRECT COPYRIGHT;
                                           14               Plaintiff,           )      INFRINGEMENT;
                                                                                 )   3. UNJUST ENRICHMENT;
                                           15
                                                    vs.                          )   4. CONVERSION.
                                           16                                    )
                                                TOKYO BROADCASTING               )   DEMAND FOR JURY TRIAL
                                           17   SYSTEM, INC., AND DOES 1–        )
                                                100, INCLUSIVE,                  )
                                           18                                    )
                                           19             Defendants.            )
                                                                                 )
                                           20                                    )
                                                                                 )
                                           21                                    )
                                                                                 )
                                           22

                                           23

                                           24

                                           25

                                           26

                                           27

                                           28
                                                                                   -1-
                                                                                COMPLAINT
                                            Case 2:19-cv-03059-MWF-JC Document 1 Filed 04/19/19 Page 2 of 12 Page ID #:2




                                            1         COMES NOW Plaintiff Superama Corporation, Inc., a Nevada
                                            2   corporation qualified to do business in California and doing business as U.S.A.
                                            3   SUMO, and complains and alleges as follows:
                                            4                               PRELIMINARY STATEMENT
                                            5         1.    Plaintiff USA Sumo brings this action seeking injunctive and
                                            6   monetary relief for Defendant's intentional infringement of Plaintiff's copyright
                                            7   in Plaintiff's audiovisual and photographic works of their sumo events (the
                                            8   "Copyrighted Work").
                                            9         2.    Plaintiff is a sports and events coordination organization dedicated
                                           10   to facilitating the growth of the sport of sumo in the United States.
FISCHBACH & FISCHBACH, A LAW CORPORATION




                                           11         3.    Plaintiff is informed and believes and thereupon alleges that at all
      BEVERLY HILLS, CALIFORNIA 90211
       8665 WILSHIRE BLVD. SUITE 400C




                                           12   times material herein, each Defendant was the agent, servant, or employee of
                                           13   each remaining Defendant and in doing the things hereinafter alleged was
                                           14   acting in the course and scope of said agency, service, or employment.
                                           15         4.    At all times before May 12, 2018, Plaintiff maintained a copyrighted
                                           16   video and photo library of USA Sumo events. The copyrighted material
                                           17   prominently displayed the fact of the intellectual protection. The material was
                                           18   available of both the website of USA Sumo and its Youtube channel, but no one
                                           19   was invited to download any copyrighted material. Prior to May of 2018,
                                           20   Plaintiff had issued limited licenses for very small snippets of its copyrighted
                                           21   product. This action arises from the unauthorized download by Defendant of a
                                           22   materially large amount of copyrighted video and a copyrighted photograph.
                                           23         5.    On May 12, 2018, Plaintiff held the 2018 US Sumo Open which
                                           24   allowed for the creation of the Copyrighted Work. Videos and photographs of
                                           25   the US Sumo Open were created at the direction of USA Sumo. As a result,
                                           26   Plaintiff is the owner of all copyright rights in the Copyrighted Work. Since
                                           27   creation of the Copyrighted Work, Plaintiff has published, distributed,
                                           28   advertised, publicly displayed, and sold copies of the Copyrighted Works
                                                                                     -2-
                                                                                  COMPLAINT
                                            Case 2:19-cv-03059-MWF-JC Document 1 Filed 04/19/19 Page 3 of 12 Page ID #:3




                                            1   embodying, displaying, and consisting of the Copyrighted Work in the United
                                            2   States by online and in person sales of the Copyrighted Work.
                                            3         6.    Plaintiff owns a federal registration for the Copyrighted Work, per
                                            4   submission on February 13, 2019.
                                            5         7.    All of the claims asserted herein arise out of and are based on
                                            6   Defendant's copying, reproduction, and distribution, of television shows that
                                            7   is copied from USA Sumo.
                                            8         8.    Plaintiff sues for copyright infringement under the United States
                                            9   Copyright Act of 1976, as amended (the "Copyright Act"), 17 U.S.C. § 101 et seq.
                                           10         9.    Plaintiff seeks all remedies afforded by the Copyright Act,
FISCHBACH & FISCHBACH, A LAW CORPORATION




                                           11   including preliminary and permanent injunctive relief, Plaintiff's damages and
      BEVERLY HILLS, CALIFORNIA 90211
       8665 WILSHIRE BLVD. SUITE 400C




                                           12   Defendant's profits from Defendant's willfully infringing conduct, and other
                                           13   monetary relief.
                                           14                               JURISDICTION AND VENUE
                                           15         10.   This is an action for copyright infringement arising under the
                                           16   Copyright Act of 1976, 17 U.S.C. §§ 101 et seq. This court has original
                                           17   jurisdiction under 28 U.S.C. §§ 1331 and 1338.
                                           18         11.   Jurisdiction is further proper under 28 U.S.C. §1332(a) because the
                                           19   instant matter involves a dispute between a California corporation and a
                                           20   foreign corporation. The amount in controversy exceeds $75,000.00.
                                           21         12.   Venue is proper in the Central District of California pursuant to 28
                                           22   U.S.C § 1391 because pursuant to 28 U.S.C. § 1392(b)(2), events giving rise to
                                           23   the claims set forth herein occurred in this judicial district.
                                           24                                      THE PARTIES
                                           25         13.   Plaintiff Superama, Inc. is a corporation organized, formed in
                                           26   Nevada, United States. Superama is qualified and doing business in California
                                           27   as “U.S.A. Sumo.” Plaintiff has been engaged in the business of promoting the
                                           28   sport of sumo in the United States for 20 years plus, and has developed not only
                                                                                       -3-
                                                                                    COMPLAINT
                                            Case 2:19-cv-03059-MWF-JC Document 1 Filed 04/19/19 Page 4 of 12 Page ID #:4




                                            1   a reputation for quality and consistency, but also a significant copyrighted
                                            2   video library. Additionally and without consent or approval, Defendant also
                                            3   downloaded a photograph which was copyrighted by USA Sumo and the
                                            4   photographer.
                                            5        14.   Plaintiff is informed and believes and based thereon alleges that
                                            6   Defendant Tokyo Broadcasting Television, Inc. (“TBS”) is, and at all times
                                            7   herein mentioned a corporation formed under the laws of Tokyo, Japan.
                                            8        15.   Plaintiffs are informed and believe, and thereon allege, that each
                                            9   fictitiously named Defendant is responsible for the occurrences herein alleged
                                           10   in some manner, which proximately caused Plaintiffs’ injuries.
FISCHBACH & FISCHBACH, A LAW CORPORATION




                                           11                    FACTS COMMON TO ALL CAUSES OF ACTION
      BEVERLY HILLS, CALIFORNIA 90211
       8665 WILSHIRE BLVD. SUITE 400C




                                           12        A.    Background
                                           13        16.   USA Sumo was established in 1998 and is dedicated to teaching
                                           14   sumo techniques and tradition to men and women of all sizes, ages, and
                                           15   backgrounds, training world class sumo athletes who compete internationally,
                                           16   educating the public about traditional Japanese sumo, and about international
                                           17   amateur sumo, promoting the sport of sumo through demonstrations,
                                           18   tournaments, and other events, and, supporting international efforts to make
                                           19   sumo an Olympic sport.
                                           20        17.   USA Sumo’s hallmark competition is the US Sumo Open which is
                                           21   the largest annual sumo tournament in the world outside of Japan.
                                           22        18.   USA Sumo has held the US Sumo Open since 2001. Over the course
                                           23   of 19 annual US Sumo Open competitions 721 elite sumo wrestlers have
                                           24   competed in 2,074 sumo matches.
                                           25        B.    The Copyrighted Work
                                           26        19.   USA Sumo held the 18th annual US Sumo Open on May 12, 2018 in
                                           27   Long Beach California.
                                           28        20.   The 2018 US Sumo Open was not televised.
                                                                                    -4-
                                                                                 COMPLAINT
                                            Case 2:19-cv-03059-MWF-JC Document 1 Filed 04/19/19 Page 5 of 12 Page ID #:5




                                            1         21.   Under the instruction of USA Sumo, videographers and
                                            2   photographers created video and photographic works depicting the events of
                                            3   the 2018 US Sumo Open.
                                            4         C.    Copyright Infringement
                                            5         22.   On or about January 17, 2019, Defendant inquired of the Plaintiff as
                                            6   to potentially licensing some of Plaintiff’s copyrighted sumo footage for
                                            7   rebroadcast throughout the country of Japan on Television. Plaintiff has been
                                            8   diligent in protecting its copyright and rarely if ever, licenses products for
                                            9   Japanese broadcast. USA Sumo has routinely rejected Japanese requests for
                                           10   large segment licenses, and only occasionally had licensed footage to Japanese
FISCHBACH & FISCHBACH, A LAW CORPORATION




                                           11   media, generally in small segments of approximately 15 to 20 seconds. USA
      BEVERLY HILLS, CALIFORNIA 90211
       8665 WILSHIRE BLVD. SUITE 400C




                                           12   Sumo always dictated which footage was allowed to be used (including specific
                                           13   matches), and never released large segments of footage, to be freely used by the
                                           14   licensor.
                                           15         23.   In point of fact, TBS was provided with a licensing fee which
                                           16   detailed the costs for reproducing a highly limited portion of Plaintiff’s
                                           17   copyrighted work.
                                           18         24.   TBS did not respond to the licensing fee quote.
                                           19         25.   Instead, on January 26, 2019, it became apparent that TBS had
                                           20   downloaded the entire footage of “2018 US Sumo Open – Best Matches with
                                           21   Commentary,” without knowledge consent or permission, from Youtube and
                                           22   then, edited it down and produced a 125 second “segment” which it then
                                           23   rebroadcasted throughout the country of Japan on its prime-time, highly-rated
                                           24   weekly television program, Shin-Jyoho 7-days Newscaster. Defendant did not
                                           25   include any copyright or credit to USA Sumo during the broadcast. Defendant
                                           26   also materially altered the Copyrighted Work, without permission, with
                                           27   Japanese titles and text. Defendant further presented extensive misinformation
                                           28   about USA Sumo and about the US Sumo Open, during the nationwide TV
                                                                                     -5-
                                                                                  COMPLAINT
                                            Case 2:19-cv-03059-MWF-JC Document 1 Filed 04/19/19 Page 6 of 12 Page ID #:6




                                            1   broadcast in Japan.
                                            2         26.       Plaintiff is informed and believes and thereupon alleges that the
                                            3   program may have been seen outside of the country of Japan as well. Such
                                            4   broadcast and re-broadcast was not authorized by and no payments were made
                                            5   to Plaintiff.
                                            6                                    FIRST CLAIM FOR RELIEF
                                            7      DIRECT COPYRIGHT INFRINGEMENT PURSUANT TO 17 U.S.C. § 501, ET SEQ.

                                            8                                  (AGAINST ALL DEFENDANTS)
                                            9         27.       Plaintiffs repeat, replead, and reallege each and every allegation
                                           10   contained in Paragraphs 1 through 26 above as though set forth fully at length
FISCHBACH & FISCHBACH, A LAW CORPORATION




                                           11   herein.
      BEVERLY HILLS, CALIFORNIA 90211
       8665 WILSHIRE BLVD. SUITE 400C




                                           12         28.       Plaintiff is the owner of all right, title and interest in the materials,
                                           13   and is memorialized in a video format maintained on Plaintiff’s Youtube
                                           14   channel and website. In addition to the video referenced herein, Defendants
                                           15   also misappropriated a photograph from the 2018 US Sumo Open, which was
                                           16   copyrighted by Dustin Snipes and USA Sumo in 2018. (collectively “The
                                           17   Copyrighted Work”).
                                           18         29.       The Copyrighted Work is all original work of authorship, fixed in
                                           19   tangible medium, created by Plaintiffs, or their employees or assignors.
                                           20         30.       Without    right,   license,   or   authority,   Defendants     copied,
                                           21   reproduced, and republished Plaintiff’s Copyrighted Work.
                                           22         31.       The infringement of USA Sumo’s rights in each audiovisual work
                                           23   constitutes a separate and distinct act of infringement which has proximately
                                           24   caused damages in an amount that is presently unascertained but which
                                           25   Plaintiff believes far exceeds $75,000. By way of example, Plaintiff believes that
                                           26   a license fee should be added on, based on a per viewer basis, according to
                                           27   proof, because the program was viewed by approximately 20 million people.
                                           28         32.       The infringement of USA Sumo’s rights in each photographic work
                                                                                          -6-
                                                                                       COMPLAINT
                                            Case 2:19-cv-03059-MWF-JC Document 1 Filed 04/19/19 Page 7 of 12 Page ID #:7




                                            1   constitutes a separate and distinct act of infringement. The infringement of USA
                                            2   Sumo’s rights in each photographic work constitutes a separate and distinct act
                                            3   of infringement which has proximately caused damages in an amount that is
                                            4   presently unascertained. Plaintiff believes far exceeds $75,000.
                                            5         33.   The infringement by TBS was willful, intentional and purposeful,
                                            6   in disregard of and with indifference to the rights of USA Sumo. The actions by
                                            7   Defendants were repetitive, knowing, and intentional in nature. Such
                                            8   intentional misappropriation for economic gain justifies the imposition of
                                            9   punitive and exemplary damages in such sum the trier of fact may deem
                                           10   appropriate.
FISCHBACH & FISCHBACH, A LAW CORPORATION




                                           11         34.   Defendants’ conduct constitutes copyright infringement in
      BEVERLY HILLS, CALIFORNIA 90211
       8665 WILSHIRE BLVD. SUITE 400C




                                           12   violation of the Copyright Act of 1976, 17 U.S.C. §§ 501 et seq.
                                           13                              SECOND CLAIM FOR RELIEF
                                           14                   INDUCEMENT AND CONTRIBUTORY INFRINGEMENT
                                           15                          (AGAINST ALL DEFENDANTS)
                                           16         35.   Plaintiff repeats, repleads, and realleges each and every allegation
                                           17   contained in Paragraphs 1 through 34 above as though set forth fully at length
                                           18   herein.
                                           19         36.   Defendant induced, caused, and/or materially contributed to
                                           20   unauthorized distribution of USA Sumo by the other individuals and/or
                                           21   corporations. Inducement occurred when Defendant publicly broadcasted,
                                           22   over television, to 20 million people. Due to the televised airing of Plaintiff’s
                                           23   copyrighted work, many other infringements occurred
                                           24         37.   Defendant’s conduct constitutes contributory infringement of USA
                                           25   Sumo content.
                                           26         38.   Defendant’s acts were repetitive, deliberate, willful, intentional and
                                           27   purposeful, in reckless disregard of and with indifference to USA Sumo’s
                                           28   rights. The actions by Defendants were knowing, and intentional in nature.
                                                                                     -7-
                                                                                  COMPLAINT
                                            Case 2:19-cv-03059-MWF-JC Document 1 Filed 04/19/19 Page 8 of 12 Page ID #:8




                                            1   Such intentional misappropriation for economic gain justifies the imposition of
                                            2   punitive and exemplary damages in such sum the trier of fact may deem
                                            3   appropriate.
                                            4        39.   As a direct and proximate result of DEFENDANTS’ forgoing acts
                                            5   and conduct, USA Sumo has sustained damages.
                                            6                               THIRD CLAIM FOR RELIEF
                                            7                                UNJUST ENRICHMENT
                                            8                            (AGAINST ALL DEFENDANTS)
                                            9        40.   Plaintiffs repeats, repleads, and realleges each and every allegation
                                           10   contained in Paragraphs 1 through 39 above as though set forth fully at length
FISCHBACH & FISCHBACH, A LAW CORPORATION




                                           11   herein.
      BEVERLY HILLS, CALIFORNIA 90211
       8665 WILSHIRE BLVD. SUITE 400C




                                           12        41.   Plaintiff is informed and believes and based thereupon alleges that
                                           13   Defendants received income and other compensation as a direct result of their
                                           14   copyright violations. TBS is therefore improperly retaining profits obtained by
                                           15   a copyright violation.
                                           16        42.   Considerations of justice and good conscience preclude allowing
                                           17   Defendant to retain and continue to generate any profits received from the
                                           18   behavior complained of.
                                           19        43.   As a result of the foregoing, Plaintiffs suffered, and continue to
                                           20   suffer damages.
                                           21        44.   Such intentional misappropriation for economic gain justifies the
                                           22   imposition of punitive and exemplary damages in such sum as the trier of fact
                                           23   may deem appropriate.
                                           24                              FOURTH CLAIM FOR RELIEF
                                           25                                    CONVERSION

                                           26                              (AGAINST ALL DEFENDANTS)
                                           27        45.   Plaintiffs repeats, repleads, and realleges each and every allegation
                                           28   contained in Paragraphs 1 through 34 above as though set forth fully at length
                                                                                     -8-
                                                                                  COMPLAINT
                                            Case 2:19-cv-03059-MWF-JC Document 1 Filed 04/19/19 Page 9 of 12 Page ID #:9




                                            1   herein.
                                            2         46.   Plaintiff has been engaged in the business of promoting the sport of
                                            3   sumo in the United States for 20 years plus, and has developed not only a
                                            4   reputation for quality and consistency, but also a significant copyrighted video
                                            5   library. Plaintiff has been diligent in protecting its copyright and rarely if ever,
                                            6   licenses products for Japanese broadcast. USA Sumo has routinely rejected
                                            7   Japanese requests for large segment licenses, and only occasionally had
                                            8   licensed small segments of approximately 15 to 20 seconds. This policy was
                                            9   explained to Defendant and yet, Defendant downloaded the entire work
                                           10   without permission. Additionally and without consent or approval, Defendant
FISCHBACH & FISCHBACH, A LAW CORPORATION




                                           11   also downloaded a photograph which was copyrighted by USA Sumo and the
      BEVERLY HILLS, CALIFORNIA 90211
       8665 WILSHIRE BLVD. SUITE 400C




                                           12   photographer.
                                           13         47.   The wrongful acts of the Defendant in converting Plaintiff’s
                                           14   property and exercising dominion and control over such protected property,
                                           15   constitutes a willful and intentional conversion of Plaintiff’s valuable property
                                           16   which has proximately caused damages according to proof.
                                           17         48.   Such intentional misappropriation for economic gain justifies the
                                           18   imposition of punitive and exemplary damages in such sum as the trier of fact
                                           19   may deem appropriate.
                                           20                                  PRAYER FOR RELIEF
                                           21         WHEREFORE, Plaintiff requests judgment against Defendant as follows:
                                           22         1.    For an Order that Defendant violated Sections 501 of the Copyright
                                           23   Act (17 U.S.C. § 501).
                                           24         2.    Granting     an    injunction    temporarily,    preliminarily,    and
                                           25   permanently enjoining the Defendant, its employees, agents, officers, directors,
                                           26   attorneys, successors, affiliates, subsidiaries, and assigns, and all of those in
                                           27   active concert and participation with any of the foregoing persons and entities
                                           28   who receive actual notice of the Court's order by personal service or otherwise,
                                                                                      -9-
                                                                                   COMPLAINT
                                           Case 2:19-cv-03059-MWF-JC Document 1 Filed 04/19/19 Page 10 of 12 Page ID #:10




                                            1   from:
                                            2                2.1.   Manufacturing,      distributing,     marketing,    advertising
                                            3   promoting, displaying, performing or selling or authorizing any third party to
                                            4   manufacture distribute, market, advertise, promote, display, perform, or sell
                                            5   the Infringing Work and any products, works, or other materials that include,
                                            6   copy, are derived from, or otherwise embody the Copyrighted Work;
                                            7                2.2.   Reproducing,     distributing,      performing,    or   publicly
                                            8   displaying the Copyrighted Work, creating any derivative works based on the
                                            9   Copyrighted Work, or engaging in any activity that infringes Plaintiff's rights
                                           10   in its Copyrighted Work; and
FISCHBACH & FISCHBACH, A LAW CORPORATION




                                           11                2.3.   Aiding, assisting, or abetting any other individual or entity
      BEVERLY HILLS, CALIFORNIA 90211
       8665 WILSHIRE BLVD. SUITE 400C




                                           12   in doing any act prohibited by sub-paragraphs (2.1) or (2.2).
                                           13           3.     That Defendant be ordered to provide an accounting of Defendant's
                                           14   profits attributable to Defendant's infringing conduct, including Defendant's
                                           15   profits from advertising sales from the publication of the television show Shin-
                                           16   Jyoho 7-days Newscaster which displayed the Infringing Work and any
                                           17   products, works, or other materials that include, copy, are derived from, or
                                           18   otherwise embody the Copyrighted Work.
                                           19           4.     That Defendant be ordered to destroy or deliver up for destruction
                                           20   all materials in Defendant's possession, custody, or control used by Defendant
                                           21   in connection with Defendant's infringing conduct, including without
                                           22   limitation all remaining [copies/inventory] of the Infringing Work and any
                                           23   products and works that embody any reproduction or other copy or colorable
                                           24   imitation of the Copyrighted Work, as well as all means for manufacturing
                                           25   them.
                                           26           5.     That Defendant, at its own expense, be ordered to recall the
                                           27   Infringing Work from any distributors, retailers, vendors, or others that have
                                           28   distributed the Infringing Work on Defendant's behalf, and any products,
                                                                                        -10-
                                                                                     COMPLAINT
                                           Case 2:19-cv-03059-MWF-JC Document 1 Filed 04/19/19 Page 11 of 12 Page ID #:11




                                            1   works or other materials that include, copy, are derived from, or otherwise
                                            2   embody the Infringing Work or the Copyrighted Work, and that Defendant be
                                            3   ordered to destroy or deliver up for destruction all materials returned to it.
                                            4          6.     Awarding Plaintiff:
                                            5               6.1.   Defendant's profits obtained as a result of Defendant's
                                            6   infringing conduct, including but not limited to all profits from sales and other
                                            7   exploitation of the Infringing Work and any products, works, or other
                                            8   materials that include, copy, are derived from, or otherwise embody the
                                            9   Infringing Work or the Copyrighted Work, or in the Court's discretion, such
                                           10   amount as the Court finds to be just and proper;
FISCHBACH & FISCHBACH, A LAW CORPORATION




                                           11               6.2.   For general damages and compensatory damages sustained
      BEVERLY HILLS, CALIFORNIA 90211
       8665 WILSHIRE BLVD. SUITE 400C




                                           12   by Plaintiff as a result of Defendant's infringing conduct, as just compensation
                                           13   for the wrongful use, including but not limited to a per viewer license fee based
                                           14   on viewing numbers of approximately 20 million, in an amount to be proven
                                           15   at trial;
                                           16          7.     For an Order awarding Plaintiff interest, including pre-judgment
                                           17   and post-judgment interest, on the foregoing sums.
                                           18          8.     For such other and further relief as the Court deems just and
                                           19   proper.
                                           20   DATED: April 19, 2019                FISCHBACH & FISCHBACH
                                                                                     A LAW CORPORATION
                                           21

                                           22
                                                                                        By:/s/ Joseph S. Fischbach
                                           23                                             JOSEPH S. FISCHBACH
                                                                                          Attorneys for Plaintiffs
                                           24

                                           25

                                           26

                                           27

                                           28
                                                                                       -11-
                                                                                    COMPLAINT
                                           Case 2:19-cv-03059-MWF-JC Document 1 Filed 04/19/19 Page 12 of 12 Page ID #:12



                                                                          DEMAND FOR JURY TRIAL
                                            1
                                                      Plaintiffs hereby demand a trial by jury on each of their claims for relief
                                            2
                                                that are triable before a jury.
                                            3

                                            4   DATED: April 19, 2019               FISCHBACH & FISCHBACH
                                                                                    A LAW CORPORATION
                                            5

                                            6                                         By: /s/ Joseph S. Fischbach
                                            7                                           JOSEPH S. FISCHBACH
                                                                                        Attorneys for Plaintiffs
                                            8
                                            9

                                           10
FISCHBACH & FISCHBACH, A LAW CORPORATION




                                           11
      BEVERLY HILLS, CALIFORNIA 90211
       8665 WILSHIRE BLVD. SUITE 400C




                                           12

                                           13

                                           14

                                           15

                                           16

                                           17

                                           18
                                           19

                                           20

                                           21

                                           22

                                           23

                                           24

                                           25

                                           26

                                           27

                                           28
                                                                                     -12-
                                                                                  COMPLAINT
